Citation Nr: 1543996	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-35 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for night sweats.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1998 to April 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for the issues on appeal.

The Veteran requested a hearing before the Board in the August 2010 substantive appeal, via VA Form 9.  In a November 2014 letter, VA sought confirmation that the Veteran still wanted to appear before the Board for a hearing.  In January 2015, the Veteran replied to the letter and specifically requested a hearing at the Central Office in Washington, DC.  In a subsequent June 2015 letter, the Veteran was informed that a Central Office hearing had been scheduled for September 2, 2015.  The record indicates that the Veteran did not attend the scheduled hearing.  As the Veteran has not presented any reasons for the failure to appear at the September 2015 Central Office hearing, the hearing request has been withdrawn.  38 C.F.R. § 20.702 (2015).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

PTSD, Insomnia, and Night Sweats

In October 2013, VA requested that the Veteran be scheduled for a VA mental health examination.  The request noted that the Veteran had advanced several in-service stressors, including a motor vehicle accident and being in the parking lot of the Pentagon during the September 11, 2001 attack.  The Veteran's service treatment records reflect that the Veteran was treated in service after being struck by a motor vehicle.  There is also some indication from the records that the Veteran's in-service responsibilities included delivering mail to the Pentagon from the Navy-Marine Corps Appellate Review Activity (NAMARA) in Washington, DC.

An October 2013 note conveyed that the Veteran failed to report to the scheduled examination.  A report of general information from March 2014 indicated that the Veteran had moved and the address was never updated.  The report asked that any missed VA examinations concerning the issues on appeal be rescheduled.  It does not appear that the previously scheduled VA mental health examination was ever rescheduled.  As such, the Board finds that remand is necessary to reschedule the Veteran for a VA mental health examination and opinion.  

Further, the Board notes that insomnia and night sweats may be symptoms of PTSD.  As such, the issues of service connection for insomnia and night sweats are inextricably intertwined with the issue of service connection for PTSD, and adjudication of these issues must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Hypertension

The Veteran has not received a VA hypertension examination.  In the August 2009 claim, the Veteran advanced that a disability characterized by high blood pressure began in service.  Service treatment records do not reflect that the Veteran was ever diagnosed with, or treated for, hypertension in service; however, pursuant to Diagnostic Code 7101, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater.  38 C.F.R. § 4.104 (2015).  While many of the Veteran's in-service blood pressure readings were normal for VA purposes, in June 2002 a blood pressure reading of 159/98 was recorded, and in August 2002 the Veteran had a blood pressure reading of 160/98.  On another occasion, a blood pressure reading of 118/90 was recorded.  Additionally, "? HTN" was written in a February 2003 service treatment record.  As there is some indication the Veteran may have had elevated blood pressure and questionable hypertension in service, the Board finds that a remand for a VA hypertension examination and opinion would be helpful in addressing the instant issue.

Outstanding Service Records 

In the August 2009 claim and a September 2009 stressor statement, the Veteran advanced being stationed in Africa with the Combined Joint Task Force - Horn of Africa from January 2005 until January 2006.  The Veteran asserted that the deployment conditions in Africa may have led to the advanced PTSD.  The service treatment and personnel records obtained by VA are not entirely clear as to the extent of any service the Veteran may have had abroad.  On remand the AOJ should attempt to obtain any records concerning whether the Veteran was stationed in Africa and the extent of his responsibilities while deployed.

Further, a June 2005 service treatment record conveys that the Veteran advanced having inpatient psychiatric hospitalization while in service.  No records concerning this hospitalization are of record.  On remand the AOJ should contact the Veteran, ask about the advanced psychiatric hospitalization, and attempt to obtain any identified records.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository and request any available records concerning the Veteran's advanced deployment to Africa with the Combined Joint Task Force - Horn of Africa.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and request that he provide information as to the advanced in-service inpatient psychiatric hospitalization, to include date and location.  Once the Veteran provides the requested information, along with any necessary release forms, the AOJ should contact the identified hospital and request that they forward copies of all available treatment records and clinical documentation pertaining to the Veteran's mental health treatment for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule the appropriate VA examination(s) to assist in determining the nature and etiology of any currently diagnosed hypertension and/or psychiatric disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should report the extent of the disabilities in accordance with VA rating criteria.  

PTSD

Psychological testing should be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist should review the record and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether the symptoms are related to any identified stressor that is not related to fear of hostile military or terrorist activity. 

"Fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho physiological state of fear, helplessness, or horror.

Stressors advanced by the Veteran that should be addressed include being in the Pentagon parking lot during the attacks of September 11, 2001, being struck by a motor vehicle in service, and negative experiences while stationed in Africa.

If any non-PTSD mental disability is diagnosed, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed mental disability had its onset during active service, including as due to one of the aforementioned stressors?

Hypertension

If the Veteran is found to have a current diagnosis of hypertension, the VA examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that the diagnosed hypertension is related to service.  In rendering such an opinion, the VA examiner should address the higher than normal blood pressure readings noted in service.  

4.  Then, after any additional development deemed warranted, readjudicate the issues of service connection for PTSD, insomnia, night sweats, and hypertension, claimed as high blood pressure.  If any benefit sought remains denied, the Veteran should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




